Citation Nr: 0208071	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  95-42 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for scars 
from shell fragment wounds on the left shoulder.  

2.  Entitlement to an increased disability rating for shell 
fragment wounds of the right gluteal fold (thigh), currently 
evaluated as 10 percent disabling.  

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection for a right leg 
disability manifested by paraplegia and swelling, claimed 
either on a direct basis or as secondary to service-connected 
combat injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, D.R., D.J., D.M., R.R.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

In July 1997, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(b), (d) (West Supp. 2002).  The 
transcript is of record.

In November 1997, the Board determined that there was new and 
material evidence to reopen the claim for entitlement to 
service connection for a lumbar spine condition.  The Board 
remanded that issue and the other issues on appeal.  While on 
remand, the RO granted service connection for degenerative 
disc disease of the lumbar spine, awarding a 20 percent 
evaluation in a January 2001 rating decision.  Although the 
veteran expressed disagreement with that initial rating and 
was provided a statement of the case in March 2002, he did 
not perfect an appeal by filing a substantive appeal.  That 
issue is not before the Board.

In November 1997, the Board noted that the RO had addressed 
the issue of entitlement to service connection for a cervical 
spine disorder as one requiring new and material evidence to 
reopen, whereas it had never previously been adjudicated by 
the RO.  The Board neglected to list the issue of entitlement 
to service connection for cervical spine disorder as on 
appeal from the RO's initial denial in January 1995.  
Accordingly, the Board has corrected that oversight in this 
decision.

The disability of shell fragment wounds of the right leg was 
recharacterized as shell fragment wound of the right gluteal 
fold (thigh) and the rating was increased from noncompensable 
to 10 percent, effective June 1996.  Since the veteran did 
not indicate that he was satisfied with the 10 percent 
rating, on a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Service connection for a right leg condition, 
including swelling and paraplegia, either on a direct basis 
or as secondary to the service-connected right leg shell 
fragment wounds continued to be denied.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The scar from the shrapnel wound of the veteran's left 
shoulder is not productive of repeated ulceration; is not 
tender or painful; and does not limit function of the left 
shoulder.

2.  The shrapnel wound of the veteran's right gluteal fold is 
manifested by a minimal and well-healed scar; is not 
productive of repeated ulceration; is not tender or painful; 
and does not limit function of the involved muscle.

3.  The shrapnel wound of the veteran's right gluteal fold 
has a residual retained metal fragment that is analogous to 
tender and painful superficial scar.

4.  The veteran sustained a neck injury in combat with 
continuous neck problems thereafter.

5.  Cervical spine stenosis is at least as likely as not due 
to cervical spine injury in combat.

6.  Paraplegia of the right leg is at least as likely as not 
due to cervical spine stenosis.

7.  Swelling of the right leg is associated with the right 
leg paraplegia.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
scar from shrapnel wound on the left shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.119, Diagnostic Codes 7803, 7804, 7805 (2001).

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of shell fragment wound of the right 
gluteal fold (thigh) have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.73, 4.119, 
Diagnostic Codes 7803, 7804, 7805-5318 (1997 & 2001).

3.  Stenosis of the cervical spine was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(a), 3.304(d) (2001).

4.  A disability of the right leg manifested by paraplegia 
and swelling, secondary to service-connected cervical 
stenosis, was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(a), 3.304(d), 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to service connection, and the 
evaluations for his service-connected disabilities.  He was 
notified of the provisions of the VCAA in a letter attached 
to his statement of the case in March 2002.  The laws and 
regulations pertaining to service connection, secondary 
service connection, ratings for a skin condition, a shoulder 
disability and a thigh disability were provided to the 
veteran by rating decision of September 1996, a February 1997 
statement of the case (SOC) and a January 2001 supplemental 
statement of the case (SSOC). 

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to make a 
claim for an increase.  As for the issue of service 
connection for a right leg disability on a direct or as 
secondary to right leg shell fragment wounds, this issue was 
adjudicated by VA because a June 1996 claim was filed for an 
increase in the veteran's right leg disability rating, and 
the RO determined that the record reasonably raised a 
separate claim for a right leg disability on a direct basis 
or secondary to the veteran's service-connected right leg 
shell fragment wounds.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
There is also a duty to attempt to obtain VA and private 
treatment records if relevant to the claim.  38 U.S.C.A. 
§ 5103A(c), (d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(3) and (c)(4)).  The veteran has had 
numerous VA and private treatment records associated with the 
claims folder.  Although many of the VA examination and 
private reports are unrelated to the claims on appeal, the 
veteran underwent VA examinations related to his claims in 
July 1996, September 1997, February 2000, and a CT scan in 
July 2001.  Private medical records from 1994 to 2001 were 
also associated with the claims file and reviewed.  The 
veteran testified in July 1997 that he requested records from 
a certain doctor, who told him they were unavailable.  The RO 
provided the veteran notice of information necessary to 
substantiate his claim in a July 1997 letter.  The veteran 
responded in December 1997, providing medical records and a 
statement that VA has all the relevant evidence that exists.  
The record is adequate for a determination of the veteran's 
claims presently on appeal.  At this time, nothing in the 
record suggests that additional examination or opinion is 
necessary.  

The veteran has also had the opportunity to testify at a 
hearing regarding his claim.  He was accompanied by his 
spouse, his pastor, his daughter, and his son-in-law and 
provided hearing testimony at a Travel Board hearing in 
July 1997.  

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to substantiate his claims, he has been provided ample 
opportunity to present evidence meeting those requirements 
and to testify at a Travel Board hearing, and there is no 
indication that any additional evidence might be pertinent to 
the issues now on appeal.  

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has substantially discharged its duty 
under the VCAA, and the Board may reach the merits of this 
appeal.


II.  Disability Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

A.  Left Shoulder

The veteran disagrees with the noncompensable evaluation 
assigned his scars from shell fragment wounds on the left 
shoulder.  He believes that his left shoulder scar disability 
is more severe than the current evaluation reflects.  

Under pertinent criteria, scars, superficial, poorly 
nourished, with repeated ulceration, warrant a 10 percent 
evaluation.  Diagnostic Code 7803.  In this case, the 
veteran's scars of the left shoulder during the 
September 1997 VA examination were not visible  to the 
examiner.  In February 2000, on VA examination, the examiner 
again did not describe the veteran's left shoulder with 
evidence of ulceration.  Therefore, there is no showing of 
ulceration.  A compensable evaluation is not warranted based 
on Diagnostic Code 7803.

Under Diagnostic Code 7804, superficial scars that are tender 
and painful on objective demonstration warrant a 10 percent 
evaluation.  There is no evidence that the left shoulder 
shell fragment scar is tender or painful.  On VA examination 
in February 2000, the scar was described as small (1 cm.) and 
fully healed.

Under Diagnostic Code 7805, scars are rated based on 
limitation of function of the part affected.  The veteran's 
nearly imperceptible shell fragment scar of the left shoulder 
does not adhere or in any way impair the function of his left 
shoulder.  On the contrary, in September 1997, it was noted 
that the veteran was able to self-propel his wheelchair with 
both arms.  Specifically, the examiner indicated that the 
veteran had range of motion within normal limits in active 
and passive range of motion, especially for a man of his age.  
Range of motion of the left shoulder was 125 degrees of 
abduction, 140 degrees of flexion, and 80 degrees of internal 
and external rotation.  There was no significant weakness, 
but there was mild fatigue during repetitive movement with 
the left shoulder 8 to 10 times.  The examiner indicated that 
mild fatigue of the left shoulder during repetitive motion 
and pain in the left shoulder during range of motion testing 
was attributable most likely to arthritis of the left 
shoulder shown on September 1997 x-ray examination.  The 
veteran is not service-connected for the arthritis in his 
left shoulder.

In February 2000, the veteran underwent additional VA 
examination of the left shoulder.  Range of motion of the 
left shoulder revealed forward flexion of 100 degrees, 
100 degrees of abduction, extension of 30 degrees and 
external and internal rotation of 50 degrees.  A small, 
fully-healed scar about 1 cm. was visible below the left 
scapula. 

Under Diagnostic Code 7805, the instructions are to rate the 
scars based on limitation of function of the part affected.  
In this case, that is the veteran's left shoulder.  As 
previously indicated, the VA examiner of September 1997 did 
not note any visible scars of the left shoulder.  He 
specifically related the pain and fatigue with repetitive 
motion as attributable to nonservice-connected arthritis of 
the left shoulder.  Likewise, in February 2000, the VA 
examiner described a well-healed scar below the left scapula.  
There is no medical evidence whatsoever that the veteran's 
well-healed scar causes any limitation of function of his 
left shoulder.  As the very slight limitation of motion that 
the veteran has of the left shoulder is attributed to a 
condition for which service connection has not been 
established, and as there is no medical evidence that the 
veteran's well-healed scar causes any limitation of function, 
a compensable rating may not be granted under Diagnostic Code 
7805.  

B.  Right Thigh

As indicated above, the veteran has appealed the assignment 
of a 10 percent rating for his service connected shell 
fragment wound of the right leg.  Initially, the veteran's 
shell fragment wound was rated as a noncompensable scar under 
Diagnostic Code 7805.  Pursuant to the Board's November 1997 
remand, the veteran's disability was recharacterized as a 
shell fragment wound of the right gluteal fold (thigh), and a 
10 percent evaluation was assigned, effective June 10, 1996.  
This disability was rated under both Diagnostic Code 7805 and 
Diagnostic Code 5318 (Muscle Group XVIII).  Since the veteran 
did not indicate that he was satisfied with the 10 percent 
rating, on a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The VA Schedule for Rating Disabilities for muscle injuries 
was revised, effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  Thus, the schedule for rating disabilities 
due to muscle injuries was revised during the pendency of the 
veteran's appeal.  However, the percentage ratings assigned 
under the pertinent diagnostic codes were not changed by the 
revisions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

In September 1944, the veteran sustained shrapnel fragments 
in the right leg as a result of a mine explosion during an 
offensive action in Germany.  Service medical records record 
the wounds as mild lacerations.  On separation examination, 
no musculoskeletal or skin disorders were noted.  In 
April 1947, he underwent a VA examination wherein he 
indicated that he was injured in his left shoulder and left 
[sic] leg by shrapnel while in Germany.  However, the special 
orthopedic examination performed at that time indicated that 
the veteran had no complaints regarding the left side of the 
back and the left [sic] thigh where he indicated he had two 
small shrapnel wounds.  The examiner described a left 
shoulder shrapnel wound but stated that he was unable to find 
the shrapnel wound on the posterior surface of the left thigh 
just below the fold of the buttock.  The diagnosis was 
cicatrices of shrapnel wound left side of back, well-healed.  
By rating decision of February 1947, a noncompensable rating 
was assigned to shell fragment wound of the right leg.  Upon 
VA hospitalization in October 1960, complaints of left and 
right thigh pain were made, but the right thigh pain was 
attributed to shell fragment wounds from service.  The 
examiner was unable to locate the scars.  The pertinent 
discharge diagnosis was shell fragment wounds, left shoulder 
and right leg.  

In July 1996, the veteran underwent VA examination.  He 
indicated that he was injured in the right inner and upper 
thigh when a mine exploded while in service.  The examiner 
was unable to locate any scars on the veteran's right thigh 
or perineal area.  However, x-rays of the right femur showed 
moderate degenerative changes in the right hip joint with 
cystic changes in the femoral head and neck.  Generalized 
demineralization was seen in the femur and tibia with a 
radiopaque linear density suggestive of shrapnel.  The 
shrapnel measured approximately 7.0 mm x 1.5 mm in length in 
the upper medial aspect of the right thigh.  

In February 2000, the veteran underwent a VA examination and 
claimed swelling and paraplegia secondary to residuals of a 
fragment wound of the right thigh.  The examiner indicated 
that one of the metal fragments from the mine explosion 
entered the posterior gluteal fold on the right.  The veteran 
complained of pain if he sat on this area.  The examiner did 
indicate that a 1.0 cm. scar, fully healed, was evident in 
the right gluteal fold.  

The scar sustained by the veteran as a result of the shrapnel 
wound to the right gluteal fold (thigh) in service, is fully 
healed, non-tender, and, on most examinations, barely 
visible.  It was a mild laceration when originally incurred, 
and there is no evidence that it has in any way affected 
muscle function.  What is visible, on x-ray examination, is a 
radiopaque linear density, suggestive of retained shrapnel.  
The area where the shrapnel is located has been determined to 
be painful to the veteran, and he complains of pain when he 
sits on that area.  Therefore, the scar may be evaluated as 
10 percent disabling, comparable to tender and painful scar, 
even thought the scar itself does not exhibit those 
characteristics.  

The parts of the rating schedule pertinent to rating injuries 
due to wounds changed during the pendency of the appeal.  
However, as the supplemental material to the promulgation of 
the newer criteria notes, the changes are not substantive to 
the rating of the severity of muscle injuries.  The 
promulgation removes from part four, title 38, Code of 
Federal Regulations material that constituted "loosely 
organized and ambiguous medical discussions of injuries and 
general physiology of the muscles."  62 Fed. Reg. 30,235 
(June 3, 1997).  The changes removed redundant matter and 
background medical information directed toward medical 
examiners that did not prescribe VA policy or procedure, and 
was hence inappropriate content for a regulation.  Id. at 
30,235-36.  Because the changes did not affect the criteria 
for evaluating muscle disability, neither the older or the 
new version of the criteria are more favorable to the 
appellant.

Under either version, the appellant's residual shell fragment 
wound is evaluated by reference to Diagnostic Code 5318, 
Muscle Group XVIII.  Under this code, slight disability of 
the muscle warrants a zero percent rating.  Moderate 
disability is required for a 10 percent rating.

The principal symptoms of disability from muscle injuries are 
weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement.  38 C.F.R. § 4.50 (1997).  The 
new version describes the principal symptoms as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2001).  In this case, the veteran's 
residual of shell fragment wound of the right leg is 
manifested by none of the symptoms of muscle disability under 
either the old or new version of the criteria.  Slight 
disability of the muscles results from simple wounds of the 
muscles without debridement, infection or effects of 
laceration (38 C.F.R. § 5.56 (1997)) or without debridement 
or infection (38 C.F.R. § 4.56 (2001)).  The veteran's wound 
was superficial in service and resulted in no muscle 
disability whatsoever.  It is manifested by a minimal scar 
without evidence of fascial defect, atrophy, or impaired 
tonus.  Although the veteran has a retained metallic 
fragment, there is no evidence that the fragment is in muscle 
tissue.

Even assuming, for the sake of argument, that the veteran's 
retained metallic fragment is in muscle tissue, rather than 
in or just under the skin, the fragment has not impaired 
muscle function.  Its only manifestation is occasional 
discomfort when the veteran sits on it.  Because this pain is 
already compensated as analogous to tender and painful scar, 
the veteran cannot received a second rating for the same 
manifestation of disability under the codes for evaluating 
muscle disability.  This would violate the prohibition 
against pyramiding, or evaluating the same disability twice.  
38 C.F.R. § 4.14 (2001).

Without any muscle damage from the original injury, and no 
indication of muscle impairment due to the shrapnel fragment 
or the scar, there is no basis for a higher evaluation under 
the muscle evaluation codes.


III.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

Law and regulation provides a certain liberalizing of the 
claimant's burden of proof and increasing of the government's 
burden of rebuttal for claims of disability allegedly arising 
out of combat with the enemy.

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.

38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. 
§ 3.304(d) (2001).

The lay evidence to be considered here must include the 
appellant's statements, as well as the lay statements of his 
L.C., his comrade in arms.  However, "38 U.S.C. 1154(b)[] can 
in no way be read as providing additional substantive rights 
to combat veterans over those provided to non-combat 
veterans."  Jensen v. Brown, 4 Vet. App. 304, 307 (emphasis 
in original), rev'd on other grounds, 19 F. 3d 1413 (Fed. 
Cir. 1994).  Once the fact of a disease or injury in combat 
is established, the evidence must still show that the claimed 
current disability is the result of that disease or injury.  
Id.; 38 U.S.C.A. § 1110 (West Supp. 2002) (compensation 
authorized for disability resulting from disease or injury 
incurred or aggravated in service).

A.  Cervical Spine

In addition to the shell fragment wounds sustained in combat 
and documented in the service medical records, the veteran 
has reported sustaining injury of his upper (neck) and lower 
(lumbar) spine in the spring of 1945 when the blast of an 
enemy artillery round covered him with dirt in a trench where 
he had taken shelter.  He first reported the incident in 
October 1960 while seeking VA hospital treatment for low back 
pain.  His comrade in arms, T.C., corroborated the report in 
statement of April 1994 and May 1995.  Another comrade in 
arms, A.A., corroborated the account in a March 2001 
statement.  The veteran testified under oath about the 
incident in July 1997.

The veteran and his comrade are competent to report the fact 
of an explosion that buried him in dirt, consequently, that 
testimony is "satisfactory lay evidence."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The silence of the service 
medical record about the incident is immaterial to the 
application of the statutory presumption.  Id.

The assertion that current chronic cervical pathology is the 
result of injury in service is more tenuous.  The veteran 
lacks the medical expertise to link the cervical pathology 
first noted medically in March 1994 at Tallahassee Memorial 
Regional Medical Center (TMRMC).  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).

The March 1994 hospitalization at TMRMC for complaints of 
progressive ataxia and weakness in the legs without radiation 
or claudication of two weeks' duration included a magnetic 
resonance imaging (MRI) study that showed some stenosis at 
C3-4 and at L4-5.  Electromyographic study revealed mild 
polyneuropathy, deemed secondary to diabetes.  The impression 
was of no current cervical myelopathy.  One of the multi-
possibility differential diagnoses included some contribution 
of lumbar spinal stenosis to the symptoms.  Diagnoses 
included ataxia, frontal lobe, due to age; cervical, 
thoracic, and lumbosacral spondylosis with some obliteration 
of the cord contour in the cervical region, and low back pain 
for 50 years secondary to degenerative arthritis.  It was 
advised the veteran be followed for progressive cervical cord 
syndrome.  In May 1994, J. Allen, M.D., noted the possible 
contribution of back injury in service to the ataxia and gait 
problems.  In October 1994, R. Feldman, M.D., a neurologist, 
diagnosed cervical degenerative joint disease in part due to 
World War II injury.  Dr. Feldman opined that the lumbar 
stenosis was not felt to be a major factor in the veteran's 
lower extremity weakness.  The veteran underwent cervical 
fusion in October 1994.  Dr. Feldman diagnosed myelopathy, 
probably ischemic cervical, secondary to cervical 
compression.

On VA examination in July 1996, the examiner opined that the 
veteran's paraplegia may well be related to cervical 
stenosis, although such was uncommon.  On September 1997 VA 
examination, the examiner again opined that the veteran's 
paraplegia was most likely due to stenosis of the post-
operative cervical spine.  Office notes of J.G. Allee, M.D., 
from September 1995 to April 1998 include follow-up of 
quadriparesis due to cervical cord compression.  On VA 
examination in February 2000, the examiner opined that the 
shrapnel wound in the right gluteal fold was in a position 
consistent with lumbosacral plexus injury, and that current 
lower extremity symptoms were consistent with such injury.

Even though the doctor's opinion is informed by the veteran's 
report of his history, that history is presumed accurate in 
this case.  38 U.S.C.A. § 1154(b).  Although the long time 
between the event in combat and the veteran's first complaint 
of neck problems tends to weigh against the conclusion that 
one results from the other, the lapse in time does not amount 
to clear and convincing evidence to rebut the presumption 
that he sustained an injury of the cervical spine in combat.  
Medical evidence supports the conclusion that the veteran's 
cervical spine disorder results from injury sustained in 
combat, and service connection is warranted.  38 U.S.C.A. 
§ 1110, 1154(b), 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(a), 3.304(d) (2001).

B.  Right Leg

The veteran sustained multiple injuries in service.  Service 
medical records show mild laceration of the right thigh 
(initially recorded as right leg) and left shoulder from 
shrapnel from a mine explosion in September 1944.  October 
1944 records characterized shrapnel wounds of the right thigh 
and of the chest wall as superficial and healed.  Continued 
hospitalization was apparently for perforation of the right 
eardrum.  The veteran has testified that he was hospitalized 
for about two months, and copies of letters home from him, 
dated in October and November 1944, corroborate the period of 
hospitalization, although they are uninformative about the 
reason.  The separation physical examination noted there were 
no muscle or skeletal defects.

VA examination in April 1947 found no scar on the "left" 
[sic] leg from the reported shell fragment wound.  However, 
in light of the erroneous notation of left leg, it is 
impossible to know if the error was purely typographical, or 
if the examiner looked at the wrong leg.  Vascular 
examination was negative for varicose veins.  In October 
1960, the veteran sought VA hospital treatment for recent 
increase in low back pain that he reported began in the 
spring of 1945 when he was covered by dirt thrown by a shell 
explosion into a trench in which he was located.

The veteran sought treatment from J. Hotz, M.D., in February 
1979 for redness and swelling of the right lower extremity, 
diagnosed as cellulitis, organism unknown.  It was noted in 
March 1979 as resolving.  The veteran reported in a March 
1990 statement that his right leg swells.

The veteran argues three theories of causation of his right 
leg swelling and paralysis: right thigh shell fragment wound, 
lumbar spine injury, or cervical spine injury.  The medical 
picture is further complicated by evidence suggesting that 
the swelling and the paralysis may have different causes.  In 
August 1995, the veteran sought treatment at Palmyra Park 
Hospital for massive swelling of the right thigh, status 
post-cervical laminectomy.  Extensive work-up revealed 
paraplegia from C3-4 and C4-5 spinal stenosis, post-
laminectomy, with continuing profound weakness.  Upon 
extensive work-up, the consensus of opinion between the 
radiologist and orthopedic surgeon was that the swelling was 
secondary to venous system injury and lymphatic system injury 
from the World War II shrapnel injury, with some swelling of 
the right leg present since then.  A December 1995 note from 
Dr. Hotz related the swelling of the right leg to past 
shrapnel injury resulting in a compartment syndrome.  The 
doctor also noted that the dependent position of the right 
leg in physical therapy caused progressive edema, and the 
swelling resolved once the veteran was not in an upright 
position.  On VA examination in July 1996, measurement of the 
thighs showed the left greater than the right due to atrophy 
of the right; there was no swelling of the right thigh.  
There was pitting edema of the right foot.

In a March 2001 statement, Dr. Hotz noted the veteran's 
assertion of continuous neck pain ever since an injury in 
combat.  Dr. Hotz asserted that the veteran's right leg 
paralysis was at least as likely secondary to cervical 
stenosis related to cervical injury in service.  On March 
2001 review of the records, G.P. Jones, M.D., an orthopedic 
surgeon, opined that there was a high probability that the 
veteran's right lower extremity paralysis was related to 
progression of lumbar disease.

There is no factual dispute about the existence of right leg 
paralysis, variously called paraplegia, quadriparesis, and 
monoparesis.  It is nearly complete.  Medical opinion is 
divided about the cause, with attribution variously to 
cervical spine pathology and to lumbar spine pathology.  
Significantly, Dr. Feldman, one of the veteran's treating 
doctors, opined that lumbar pathology was an unlikely cause.  
The preponderance of opinion among the veteran treating 
physicians is for cervical etiology.  Several of the 
veteran's treating physicians have opined that injury in 
service contributed to the process resulting in right leg 
paralysis of cervical etiology.  The most recent VA examiner 
opined there to be lumbar etiology, as has an orthopedic 
surgeon.  Thus, the consensus of medical opinion relates the 
veteran's right leg paralysis to injury in service, even 
though there is not consensus about which injury.

In weighing the several medical opinions about causation, it 
is significant that the private medical opinions resulted 
from extensive testing for diagnostic and treatment purposes.  
The Board finds these the more persuasive evidence.  Given 
the Board's finding that the cervical spine condition is 
service connected, the right leg paraplegia is secondarily 
service connected.  38 C.F.R. § 3.310(a) (2001).  A condition 
secondary to a service-connected injury is deemed part of 
that service-connected disability.  Id.  Consequently, the 
paraplegia of the right leg was incurred in wartime service.  
38 U.S.C.A. § 1110 (West Supp. 2002).

The evidence also presents a complex medical picture 
regarding swelling of the right leg.  Any medical theory 
relating swelling of the leg to shrapnel injury is based on 
induction from the current status back to the shrapnel 
injury.  The service medical records show the shrapnel injury 
was mild.  No frank vascular injury was noted.  However, it 
is within medical expertise to conclude that the current 
effect is consistent with a theory of causation.

To the extent the veteran's claim initially intended swelling 
of the right thigh, there is medical evidence of 1994 and 
1995 relating swelling of the thigh to venous trauma from 
shell fragment injury.  The swelling was noted resolved in 
December 1995, at which time Dr. Hotz, who attributed the 
swelling to vascular injury in combat, opined it was also 
related to physical therapy for right leg paralysis following 
the cervical laminectomy.  There is no report of swelling of 
the thigh thereafter.  Were the Board to conclude that the 
claim for swelling of the right leg is limited to the 
swelling of the right thigh, it would be denied for lack of a 
current disability.  See Gilpin v. West, 155 F. 3d 1353, 1356 
(Fed. Cir. 1998) (service connection based on wartime service 
requires existence of current disability).  Although swelling 
of the right thigh was the predominant swelling problem when 
the veteran filed his claim, a liberal reading of the claim 
permits inclusion of other swelling of the right leg.

Pitting edema of the right lower leg is noted intermittently 
in the September 1995 to April 1998 outpatient records of 
J.G. Allee, M.D.  A VA examiner opined in June 1996 that the 
pitting edema was secondary to dependency of the right leg 
due to quadriparesis.  A February 2000 VA examiner noted poor 
venous return in the right lower extremity with 2+ pitting 
edema of the right foot.  This examiner opined that the 
paralysis of the right leg could be due to lumbar plexus 
injury from a shell fragment entering at the gluteal fold.  
The examiner did not specifically identify the etiology of 
the poor venous return.  There is evidence that the veteran 
has other diseases with which the right leg edema could be 
associated, but there is no medical opinion that creates a 
preponderance of the evidence against concluding the swelling 
of the right leg, whether of the thigh or of the lower leg or 
foot.  Although several mechanisms are suggested, it appears 
that the several theories of specific etiology of the 
swelling are that it is an effect of the paraplegia of the 
right leg or that it has common etiology with the paraplegia 
of the right leg.  The Board finds most persuasive the theory 
that the swelling is a secondary effect of the paralysis 
rather than that it is due to a vascular injury from 
shrapnel, because the contemporaneous record weighs strongly 
against finding a vascular injury in service.  Consequently, 
service connection for the swelling is included in the 
service connection for the paraplegia.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.310(a) (2001).


ORDER

A compensable evaluation for shrapnel wound scar on the left 
shoulder is denied.

An evaluation in excess of 10 percent for shell fragment 
wound of the right thigh is denied.  

Service connection for cervical spine disability is granted.

Service connection for right leg disability manifested by 
paraplegia and swelling secondary to service-connected 
cervical spine disability is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

